NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

ALEXANDER McLAREN; et al.,                      No.    15-35849

                Appellants,                     D.C. No. 2:14-cv-00575-TSZ

 v.
                                                MEMORANDUM*
PETER H. ARKISON; et al.,

                Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Thomas S. Zilly, District Judge, Presiding

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Alexander McLaren appeals pro se from the district court’s judgment

dismissing for failure to prosecute his appeal of a bankruptcy court order. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Al-

Torki v. Kaempen, 78 F.3d 1381, 1384 (9th Cir. 1996). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion when it dismissed McLaren’s

appeal for failure to prosecute because McLaren had failed to file the opening brief

more than 17 months after the appeal was filed. See id. at 1384-85 (discussing

factors to be considered before dismissing a case for failure to prosecute); Ferdik v.

Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (although dismissal is a harsh

penalty, the district court’s dismissal should not be disturbed absent “a definite and

firm conviction” that it “committed a clear error of judgment” (citations and

internal quotation marks omitted)). Contrary to McLaren’s contention, the district

court did not abuse its discretion when it denied his untimely motion for an

extension of time to file the opening brief because McLaren failed to establish

extraordinary circumstances. See Ahanchian v. Xenon Pictures, Inc., 624 F.3d
1253, 1258-62 (9th Cir. 2010) (setting forth standard of review and factors to be

considered before denying an untimely motion for an extension of a deadline).

      The district court did not abuse its discretion when it denied McLaren’s

motion for reconsideration because McLaren failed to demonstrate any grounds for

relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,

1262 (9th Cir. 1993) (setting forth standard of review and identifying

circumstances when reconsideration is appropriate).

      AFFIRMED.




                                          2                                     15-35849